DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant’s claim for domestic benefit under 35 U.S.C. 119(e) is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al.,  A Vibration-Based Vehicle Classification System using Distributed Optical .  .
Consider claim 1, Zhao discloses a distributed traffic informatics system comprising: a length of optical fiber positioned proximal to a roadway supporting vehicular traffic (see fig. 1; abstract; “…it utilizes an embedded sensing fiber as a distributed sensor to collect traffic-induced vibration signals…”); an optical interrogator unit that generates optical pulses, introduces them into the optical fiber, and receives Rayleigh backscattered signals from the fiber (see fig. 1 “Coupler”; pg. 13 “…The measurement trace of the system shows the intensities of the Rayleigh Backscattered light generated at different positions in the sensing fiber. …”); and a data processor unit that is configured to: determine from the backscattered signals, mechanical vibrations experienced by the optical fiber along its length resulting from a vehicle operating on the highway (see fig. 1 vibration graph image; pg. 13 “…When external vibration is applied at certain position, the corresponding phase of backscattered light will change, resulting in an oscillation of the output intensity…”); and determine characteristics of the vehicle that produced the determined mechanical vibrations (see fig. 8 “features extraction” “moving speed” “axle features” “vehicle classification”).
However, Zhao does not explicitly disclose mechanical vibrations.
Nevertheless, Zhao discloses external vibration.
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to implement the external vibration caused by the vehicle as a mechanical vibration of the vehicle in order to detect vehicle features and yield predictable results.
claim 2 as applied to respective claim, Zhao as modified discloses a vehicle classifier and weight including a 
However, Zhao dose not explicitly disclose deep neural network.
The examiner takes Official Notice that it is notoriously well-known in the art of classification to implement a deep neural network.
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to incorporate a deep neural network as a classifier in Zhao in order to more categorize vehicles and yield predictable results.
Consider claim 3 as applied to respective claim, Zhao as modified discloses the data processor is configured to generate from the backscattered signals time-distance (2-dimensional waterfall) graphs (images) representative of the vibrations experienced by the optical fiber along its length (see fig. 1; “backscattered power” “vehicle-induced time-history origin signal”).
Consider claim 4 as applied to respective claim, Zhao as modified discloses the data processor is configured to normalize the time-distance graphs through the effect of a column normalization technique where each column of the time-distance graph represents vibration data collected at a particular location along the length of the optical 
Consider claim 5 as applied to respective claim, Zhao as modified discloses the signal can be split into many short segments to be processed the data processor is configured to perform the column normalization technique such that a sum of values in each column over each one minute duration is set to one (see equation 10 and 11 “w(n) = the window function.”).
Consider claim 6 as applied to respective claim, Zhao as modified discloses the data processor is configured to denoise the time-distance graphs (see pg. 16 “Signal Denoising and Reconstruction”).
Consider claim 7 as applied to respective claim, Zhao as modified discloses the classifier segments each pixel comprising the time-distance graphs into one of two classes selected from the group consisting of presence of a vehicle, and absence of a vehicle (see pg. 21 “…a SVM (Support Vector Machine) was utilized for multidimensional classification, as it is appropriate for small-sample clustering…” and abstract “utilizes an embedded sensing fiber as a distributed sensor to collect traffic-induced vibration signals”).
However, Zhao does not explicitly disclose group consisting of presence of a vehicle, and absence of a vehicle.
Nevertheless, Zhao vehicle type detection in a traffic environment (see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at time before the effective filing date of the claimed subject matter to account for presence of 
Consider claim 8 as applied to respective claim, Zhao as modified discloses the neural network is trained on synthetic, noisy, two dimensional time-distance data (see pg. 21 “…Three features were selected for classification including axle spacing, weighted frequency (fw), and moving speed. The 381 records of two-axle vehicles are divided into two sets: a training set (60 samples, including 20 passenger cars, 20 two-axle trucks, and 20 two-axle buses) and a testing set (321 samples). A radial basis function (RBF) is utilized as the kernel function…”).
Consider claim 9 as applied to respective claim, Zhao as modified discloses a plurality of optical fibers and an optical switch interposed between the interrogator and the plurality of optical fibers (see figs. 1 and 2 “interrogator” “photodetector” “sensing fiber”).
Consider claim 10 as applied to respective claim, Zhao as modified discloses the data processor is configured to determine backscattered signals from each one of the plurality of optical fibers and to determine characteristics of vehicles operating on roadway(s) proximal to at least one of the plurality of optical fibers (see table 1 and fig. 8).

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450


Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.


Fayyaz Alam


January 1, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662